      Case: 1:20-cv-00069-SA-RP Doc #: 10 Filed: 08/04/21 1 of 5 PageID #: 1162



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION

THEOTIS RANDLE                                                                           PETITIONER

v.                                                                               No. 1:20CV69-SA-RP

JOSHUA DAVIS                                                                           RESPONDENT

                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of Theotis Randle for a writ of habeas

corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition as untimely filed under 28

U.S.C. § 2244(d)(2). Mr. Randle has not responded to the motion, and the deadline to do so has expired.

The matter is ripe for resolution. For the reasons set forth below, the State’s motion to dismiss will be

granted and the instant petition for a writ of habeas corpus dismissed with prejudice as untimely filed.

                                     Facts and Procedural Posture

        On April 8, 2015, Theotis Randle1 was convicted of sexual battery in the Circuit Court of

Clay County, Mississippi, in Cause No. 2010-9445-C. Exhibit A2 (Jury Verdict); see also SCR,

Vol. 1 at 69, 72, 85; Vol. 5 at 512. On April 9, 2015, the circuit court sentenced Mr. Randle to

serve twenty-five years in the custody of the Mississippi Department of Corrections (“MDOC”),

with five years suspended on post-release supervision. Exhibit B (Sentencing Order); see also

SCR, Vol. 1 at 85; Vol. 5 at 540.

        Mr. Randle, through counsel, appealed his conviction and sentence, arguing that: (1) the verdict

was against the overwhelming weight of the evidence; (2) the trial court erred in allowing Chief Deputy

Ramirez Williams to remain in the courtroom in violation of Miss. R. Evid. 615; (3) the trial court erred



1
  The state court record reflects that the petitioner is also known as “Theodis Randle.” See
generally State Court Record (“SCR”), Cause No. 2015-KA-981-COA.
2
  The exhibits referenced in this memorandum opinion may be found attached to the State’s motion to
dismiss.
      Case: 1:20-cv-00069-SA-RP Doc #: 10 Filed: 08/04/21 2 of 5 PageID #: 1163



in limiting the testimony of Roy Hamilton that the State is entitled to a fair trial; and (4) counsel provided

ineffective assistance at trial. See SCR, Brief of Appellant. On February 21, 2017, the Mississippi Court

of Appeals affirmed Mr. Randle’s conviction and sentence. See Randle v. State, 220 So. 3d 217 (Miss.

Ct. App. 2017), reh’g denied, June 6, 2017. He did not file a petition for writ of certiorari to the

Mississippi Supreme Court. See SCR, Case Folder.

        On April 9, 2018, Mr. Randle, through counsel, filed a motion for post-conviction relief

(the “PCR motion”) in that court seeking to challenge his conviction and sentence for sexual

battery, raising the same arguments he made during his direct appeal. SCR, Cause No. 2018-M-

00519. On July 18, 2018, the Mississippi Supreme Court denied Mr. Randle’s PCR motion.

Exhibit D. He signed the instant petition on April 9, 2020.

                                      One-Year Limitations Period

        Decision in this case is governed by 28 U.S.C. § 2244(d), which provides:

        (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The limitation
        period shall run from the latest of –

                (A) the date on which the judgment became final by the conclusion of
                direct review or the expiration of the time for seeking such review;

                (B) the date on which the impediment to filing an application created by
                State action in violation of the Constitution or the laws of the United
                States is removed, if the applicant was prevented from filing by such State
                action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly recognized
                by the Supreme Court and made retroactively applicable to cases on
                collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.



                                                    -2-
       Case: 1:20-cv-00069-SA-RP Doc #: 10 Filed: 08/04/21 3 of 5 PageID #: 1164



        (2) The time during which a properly filed application for State postconviction or
        other collateral review with respect to the pertinent judgment or claim is pending
        shall not be counted toward any period of limitation under this subsection.

28 U. S.C. § 2244(d)(1) and (2).

                                   Initial Habeas Corpus Deadline

        Mr. Randle’s conviction became final on June 20, 2017, when the 14-day deadline to appeal

his June 6, 2017, conviction expired. (June 6, 2017 + 14 days = June 20, 2017). See Miss. R. App. P.

17(b) (“A petition for a writ of certiorari for review of the decision of the Court of Appeals must be

filed in the Supreme Court . . . within fourteen (14) days from the date of entry of judgment by the

Court of Appeals on the motion for rehearing.”); see also Roberts v. Cockrell, 319 F.3d 690, 694 (5th

Cir. 2003) (“a decision becomes final ‘by the conclusion of direct review or the expiration of the time

for seeking such review.’”) (citing 28 U.S.C. § 2244(d)(1)(A)); Dolan v. Dretke, 168 F. App’x 10 (5th

Cir. 2006). Thus, under the AEDPA’s one-year statute of limitations, Mr. Randle’s federal petition for

a writ of habeas corpus was due in this court on or before June 20, 2018 (absent statutory or equitable

tolling.)

                                            Statutory Tolling

        Mr. Randle filed a state application for post-conviction collateral relief before the initial

one-year deadline expired; as such, he is entitled to one hundred and one (101) days (April 9,

2018 through July 18, 2018) of statutory tolling during the pendency of his PCR motion. See 28

U.S.C. § 2244(d). Hence, the new deadline for Mr. Randle to file a federal petition for a writ of

habeas corpus became Monday, October 1, 2018. (June 20, 2018 + 101 days of statutory tolling

= Saturday, September 29, 2018; the next business day was Monday, October 1, 2018).




                                                  -3-
      Case: 1:20-cv-00069-SA-RP Doc #: 10 Filed: 08/04/21 4 of 5 PageID #: 1165



                                           No Equitable Tolling

        Mr. Randle is not entitled to equitable tolling of the habeas corpus limitations period. “The

doctrine of equitable tolling preserves a [petitioner’s] claims when strict application of the statute of

limitations would be inequitable.” United States v. Patterson, 211 F.3d 927, 930 (5th Cir. 2000) (per

curiam) (internal quotations omitted). The “AEDPA’s filing provision is not jurisdictional but, instead,

is a statute of limitations that, like all limitation statutes, could be equitably tolled.” Fisher v. Johnson,

174 F.3d 710, 713 (5th Cir. 1999) (internal citations omitted); see also United States v. Wynn, 292

F.3d 226, 230 (5th Cir. 2002) (applying equitable tolling to one-year limitations period in 28

U.S.C. § 2255(f)). For this reason, a district court may toll the AEDPA limitations period. Id. at

229–30.

        The decision whether to apply equitable tolling turns on the facts and circumstances of

each case. Felder v. Johnson, 204 F.3d 168, 171 (5th Cir.2000); see also Alexander v. Cockrell,

294 F.3d 626, 628 (5th Cir. 2002) (per curiam). However, a court may apply equitable tolling

only “in rare and exceptional circumstances.” Davis v. Johnson, 158 F.3d 806, 811 (5th Cir.

1998); see also Minter v. Beck, 230 F.3d 663, 666–67 (4th Cir. 2000) (“[E]quitable tolling of the

AEDPA’s one[-]year limitation period is reserved for those rare instances where – due to

circumstances external to the party’s own conduct – it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.”) (quotation omitted).

        The petitioner bears the burden of establishing that equitable tolling is warranted. See

Phillips v. Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on reh’g, 223 F.3d 797 (2000) (per

curiam). In order to satisfy his burden, the petitioner must show “(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his way” of timely

filing his § 2255 motion. Lawrence v. Florida, 549 U.S. 327, 127 S.Ct. 1079, 1085, 166 L.Ed.2d
                                                    -4-
      Case: 1:20-cv-00069-SA-RP Doc #: 10 Filed: 08/04/21 5 of 5 PageID #: 1166



924 (2007). A petitioner’s delay of even four months shows that he has not diligently pursued

his rights. Melancon v. Kaylo, 259 F.3d 401, 408 (5th Cir. 2001). Mr. Randle has not argued

that he is entitled to equitable tolling, and he has offered an explanation regarding why he waited

so long to seek federal habeas corpus relief. As such, he is not entitled to equitable tolling.

                                      Timeliness Calculation

       Under the prison “mailbox rule,” the instant pro se federal petition for a writ of habeas

corpus is deemed filed on the date the petitioner delivered it to prison officials for mailing to the

district court. Coleman v. Johnson, 184 F.3d 398, 401, reh’g and reh’g en banc denied, 196 F.3d

1259 (5th Cir. 1999), cert. denied, 529 U.S. 1057, 120 S. Ct. 1564, 146 L.Ed.2d 467 (2000)

(citing Spotville v. Cain, 149 F.3d 374, 376-78 (5th Cir. 1998)). In this case, the federal petition

was filed sometime between the date it was signed on April 9, 2020, and the date it was received

and stamped as “filed” in the district court on April 13, 2020. Thus, the instant petition was filed

approximately 18 months after the October 1, 2018, filing deadline. As discussed above, the

petitioner does not allege any “rare and exceptional” circumstance to warrant equitable tolling.

Ott v. Johnson, 192 F.3d 510, 513-14 (5th Cir. 1999). For these reasons, the State’s motion to

dismiss will be granted, and the instant petition for a writ of habeas corpus will be dismissed

with prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d). A

final judgment consistent with this memorandum opinion will issue today.

       SO ORDERED, this, the 4th day of August, 2021.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                -5-
